Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Cooperation is requested in correcting any errors of which the applicants may become aware therein.

Claim Rejections - 35 USC § 112 and Specification and Drawing Objections
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter that was not described in the original specification in such a way as to reasonably convey to one of ordinary skill in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
More specifically, claim 1 recites “the virtual assistant server.”  The Examiner cannot find support for this limitation.  Furthermore,  “the virtual assistant server” lacks antecedent basis. The limitations are interpreted to read on the prior art as explained infra.
Similarly, the specification is objected to as failing to provide proper antecedent basis for the aforementioned subject matter of claim 1.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  
Similarly, the drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the aforementioned limitations of claim 1 must be shown or canceled therefrom.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  Objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over US 10277743 (Agarwal) in view of  US 20180288616 (Knox) further in view of  US 20070133780 (Berner).
Regarding claim 1, Agarwal teaches or suggests a system for virtual assistant-facilitated contact center communications (12:65 et seq.), comprising: 
a virtual assistant interface associated with a contact center and comprising at least a processor, a memory, and a plurality of programming instructions stored in the memory and executed by the processor, wherein the programming instructions, when executed by the processor (17:27-18:10) cause the processor to
receive a first request from a consumer virtual assistant  consumer device over a network (12:54-13:3);
transmit the first request to an internal system of the contact center other than the virtual assistant server (13:1-3, 24-27); 
receive from the internal system a second request for additional information related to the first request; and transmit, over the network, a speech-based query to the consumer virtual assistant based on the second request (10:8-12).
Agarwal does not expressly disclose the virtual assistant as an application operating on the consumer device; the virtual assistant server interface comprising a text-to-speech server; or transmit, over the network, a speech-based query generated by the text-to- speech server to the consumer virtual assistant application based on the second request.
Knox teaches or suggests a virtual assistant application operating on a consumer device (¶¶ 26-28) and transmitting, over a network, a query to the consumer virtual assistant application (¶ 35).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Agarwal’s system and Knox’s application and transmitting to implement the virtual assistant as an application operating on the consumer device and transmit, over the network, a speech-based query to the consumer virtual assistant application based on the second request.  A reason to do so would have been to use the already existing virtual assistant to communicate with the consumer.
Berner teaches or suggests a virtual assistant server interface comprising a text-to-speech server to transmit, over a network, a speech-based query generated by the text-to-speech server to a consumer based on a request (¶¶ 4, 33, 65 server uses text-to-speech).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Agarwal’s system, Knox’s application and transmitting, and Berner’s text-to-speech server so the virtual assistant server interface comprises a text-to-speech server to transmit, over the network, a speech-based query generated by the text-to- speech server to the consumer virtual assistant application based on the second request.  A reason to do so would have been to implement a well known method to generate a speech query.
Regarding claim 2, the aforementioned combination teaches or suggests the consumer device is a smartphone (Agarwal 13:67-14:3).
Regarding claim 3, the aforementioned combination teaches or suggests the consumer device is a virtual assistant platform (Agarwal 12:40-53, Knox ¶¶ 26-28).  The teachings and suggestions of the references would have been combined for the same rationale as explained for claim 1.
Regarding claim 4, the aforementioned combination teaches or suggests the network is the Internet (Agarwal 6:25-28, 15:10-15, 17:57-60).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 10277743 (Agarwal) in view of  US 20180288616 (Knox) further in applicants’ admitted prior art (AAPA).
Agarwal does not expressly disclose suggests the network is a public-switched telephony network (PSTN).
AAPA teaches or suggests a PSTN (fig. 1, 132).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Agarwal’s system, Knox’s application and transmitting,  and AAPA’s PSTN to implement the network as a PSTN.  A reason to do so would have been to substitute one known network for another to obtain predictable results.

Response to Arguments
The arguments have been fully considered.  The applicants argue that “Agarwal does not have a second VA (one on a consumer mobile device and one associated with a contact center) . . . .”  (Resp. 4.)  To the contrary, the reference teaches a personal assistant device and a personal assistant service associated with a call center 12:44 et seq.)  Furthermore, Knox teaches a virtual assistant application on a user’s device (¶ 26).

	Other Art
The prior art made of record and not relied upon is considered pertinent to the instant disclosure.  For example, US 20170317949 responds to a resource request by initiating an interactive dialog between an intermediary server and a client computer, where the interactive dialog identifies a desired resource ability of the requested resource.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lance Leonard Barry whose telephone number is 571-272-5856.  The examiner can normally be reached Monday-Friday 8:00-5:00 ET.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas, can be reached at 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Questions on access to the Private PAIR system should be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LANCE LEONARD BARRY/
Primary Examiner, Art Unit 2448